Exhibit 10.2

SIXTH AMENDMENT

TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) dated as of February 27, 2009, is entered into among
MODUSLINK CORPORATION, a Delaware corporation (“ModusLink”), SALESLINK LLC, a
Delaware limited liability company (“SalesLink”), SALESLINK MEXICO HOLDING
CORP., a Delaware corporation (“SalesLink Mexico”) (each herein called a
“Borrower” and collectively, the “Borrowers”), the lenders party hereto (herein
collectively called the “Lenders” and each individually called a “Lender”) and
BANK OF AMERICA, N.A., as a Lender and as Agent for the Lenders.

W I T N E S S E T H :

WHEREAS, the Borrowers and the Lenders are parties to that certain Second
Amended and Restated Loan and Security Agreement dated as of October 31, 2005 as
amended by (i) that certain First Amendment to Second Amended and Restated Loan
and Security Agreement dated as of October 29, 2006, (ii) that certain Second
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
January 9, 2007, (iii) that certain Third Amendment to Second Amended and
Restated Loan and Security Agreement dated as of October 31, 2007, (iv) that
certain Fourth Amendment to Second Amended and Restated Loan and Security
Agreement dated as of October 31, 2008 and (v) that certain Fifth Amendment to
Second Amended and Restated Loan and Security Agreement (the “Fifth Amendment”)
dated as of February 27, 2009 (the “Existing Loan Agreement” and as the Existing
Loan Agreement is amended and modified by this Amendment, the “Amended Loan
Agreement”);

WHEREAS, pursuant to that certain Assignment Agreement dated as of February 27,
2009, executed by RBS Citizens, National Association (“RBS”), The PrivateBank
and Trust Company (“Private Bank”), the Agent and the Borrowers (the “Assignment
Agreement”), RBS has assigned all of its Loans and Commitments to PrivateBank
(the “Assignment”);

WHEREAS, to evidence the Loans and Commitments assigned in connection with the
Assignment and the amendments contemplated by this Amendment, the Borrowers will
execute and deliver to (i) PrivateBank, a certain Second Replacement Second
Amended and Restated Revolving Credit Note dated as of February 27, 2009 in the
maximum principal amount of $10,000,000 and (ii) Agent, a certain Second
Replacement Second Amended and Restated Revolving Credit Note dated as of
February 27, 2009 in the principal amount of $25,000,000.00 (the “Replacement
Notes”); and

WHEREAS, Borrowers have requested that the Lenders amend the Existing Loan
Agreement to evidence the Assignment and in other certain respects and the
Lenders are willing to amend the Existing Loan Agreement to evidence the
Assignment and in other certain respects as provided herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, it is agreed that:

SECTION 1

DEFINED TERMS

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Existing Loan Agreement.

SECTION 2

AMENDMENTS TO EXISTING LOAN AGREEMENT

2.1 Amendments to Definitions.

(a) Deletion of Definitions. The following definitions contained in Section 1.1
of the Existing Loan Agreement are hereby deleted in their entirety:

“Applicable Margin”;

“Fixed Charge Coverage Ratio”;

“Permitted Acquisition”;

“LIBOR”;

“LIBOR Rate”;

“Prime Rate”;

“Prime Rate Loans”;

“Senior Debt”;

“Senior Leverage Ratio”; and

“Tilburg Receivables”.

(b) Additional Definitions. Section 1.1 of the Existing Loan Agreement is hereby
amended by adding the following definitions in proper alphabetical order:

“BBA LIBOR” shall mean a fluctuating rate of interest equal to the rate per
annum equal to the British Bankers Association LIBOR Rate as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as selected by Agent from time to time).

 

2



--------------------------------------------------------------------------------

“BBA LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest equal
to the BBA LIBOR, as determined for each banking day at approximately 11:00 a.m.
London time two (2) London banking days prior to the date in question, for
Dollar deposits (for delivery on the first day of such interest period) with a
one month term, as adjusted from time to time in Agent’s sole discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs. If such rate is not available at such time for any reason, then the rate
for that interest period will be determined by such alternate method as
reasonably selected by Agent.

“BBA LIBOR Rate (Adjusted Periodically)” shall mean a rate of interest equal to
the BBA LIBOR, as determined on every Adjustment Date (as defined below) at
approximately 11:00 a.m. London time two (2) London banking days prior to such
day, for Dollar deposits (for delivery on the first day of such Interest Period)
with a term of one month, two months or three months, as adjusted from time to
time in Agent’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate for that Interest Period will be
determined by such alternate method as reasonably selected by Agent. The BBA
LIBOR Rate (Adjusted Periodically) will be adjusted on the last day of every
Interest Period (the “Adjustment Date”) and remain fixed until the next
Adjustment Date. If the Adjustment Date in any particular month would otherwise
fall on a day that is not a banking day then, at Agent’s option, the Adjustment
Date for that particular month will be the first banking day immediately
following thereafter.

“Floating Rate Loan” or “Floating Rate Loans” shall mean that portion, and
collectively those portions, of the aggregate outstanding principal balance of
the Loans that bear interest at the BBA LIBOR Daily Floating Rate, as designated
by Borrowers in the Notice of Borrowing, Notice of Conversion or Notice of
Continuance.

“Modified GAAP” The internal monthly financial statements will be prepared in
accordance with GAAP with the exception that monthly financial statements will
not be adjusted for tax provisions, mark to market accounting, restructuring
charges, stock based compensation expense and the accounting for discontinued
operations. Any quarterly financial statement shall be prepared in accordance
with GAAP and shall not be subject to the exceptions described in the foregoing
sentence.

“ModusLink B.V. Receivables” shall mean all accounts receivable of
Hewlett-Packard Company, a Delaware corporation owed to ModusLink B.V., a
corporation organized under the laws of the Netherlands, f/k/a Modus Media
International B.V. (“ModusLink B.V.”)

 

3



--------------------------------------------------------------------------------

or ModusLink Tilburg B.V., a corporation organized under the laws of the
Netherlands, f/k/a SalesLink International B.V., f/k/a Logistical Processing
B.V. (“Tilburg B.V.”) which result from the operations of ModusLink B.V. or
Tilburg B.V. in Tilburg, Netherlands and Apeldoorn, Netherlands as indicated on
the most recent Borrowing Base Certificate.

“Treasury Management Guarantees” means the guarantee by Moduslink of the
obligations of ModusLink B.V., ModusLink France S.A.S, ModusLink Kildare,
ModusLink Hungary Packaging Limited Liability Company and ModusLink Czech
Republic s.r.o. in respect of cash pools in Europe (“Treasury Obligations”)
pursuant to that certain Independent Guarantee dated as of March 2,2007 executed
by Moduslink in favor of ABN Amro Bank N.V. (and all successors and
sucessors-in- interest) and each Affiliate of ABN Amro Bank N.V. and all other
guarantees with respect to Treasury Obligations provided that the aggregate
amount of obligations guaranteed under all such guarantees does not exceed the
sum of $7,500,000 and €7,500,000.”

(c) Amendment to Definition of Eligible Receivables. Subsection (vi) in the
definition of “Eligible Receivables” contained in Section 1.1 of the Existing
Loan Agreement is hereby amended by deleting the subsection in its entirety and
substituting the following therefor:

“(vi) with respect to which the Account Debtor is not a resident or citizen of
or otherwise located in the United States of America, or with respect to which
the Account Debtor is not subject to service of process in the United States of
America, unless such Borrower has furnished Agent with a letter of credit or
account receivable insurance in at least the amount of the account acceptable as
to form, substance and issuer to Agent in its sole discretion; notwithstanding
the foregoing, up to $7,500,000 of ModusLink B.V. Receivables shall be
considered Eligible Receivables if, but for this subsection (vi), such ModusLink
B.V. Receivables would otherwise be considered Eligible Receivables; or”

(d) Amendment to LIBOR Loan Definition. The definition of LIBOR Loan contained
in Section 1.1 of the Existing Loan Agreement is hereby amended by deleting the
definition in its entirety and substituting the following therefor:

“LIBOR Loan” or “LIBOR Loans” shall mean that portion, and collectively those
portions, of the aggregate outstanding principal balance of the Loans that bear
interest at the BBA LIBOR Rate (Adjusted Periodically), as designated by
Borrowers in a Notice of Borrowing, Notice of Conversion or Notice of
Continuance.

 

4



--------------------------------------------------------------------------------

(e) Amendment to Notes Definition. The definition of Notes contained in
Section 1.1 of the Existing Loan Agreement is hereby amended by deleting the
definition in its entirety and substituting the following therefor:

“Notes” shall mean, collectively, each Second Replacement Second Amended and
Restated Revolving Credit Note executed and delivered by Borrowers to each
Lender on February 27, 2009, as such Notes may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

2.2 Amendment to Revolving Loan Commitment. Section 2.1 of the Existing Loan
Agreement is hereby amended by deleting the Section in its entirety and
substituting the following therefor:

“2.1 Revolving Line of Credit. Each Lender with a Revolving Credit Commitment,
severally and not jointly agrees, on the terms and conditions hereinafter set
forth, and subject to the limitation set forth in Section 7.3(M), to make
available for Borrowers’ use, from time to time until the Revolving Credit
Termination Date, upon request of the Borrowers in accordance with Section 2.5,
certain Loans under a revolving line of credit (the “Revolving Credit Facility”)
in an aggregate amount not to exceed at any time outstanding the then applicable
Revolving Credit Commitment of such Lender; provided that the aggregate amount
of Loans plus Letter of Credit Obligations under the Revolving Credit Facility
outstanding at any one time shall not exceed the lesser of:

(A) the Aggregate Revolving Credit Commitment then in effect; and

(B) (i) 80% of Eligible Receivables plus (ii) the lesser of (1) 50% of Eligible
Inventory or (2) $5,000,000 (such amount referred to herein as the “Borrowing
Base”).

During such period and subject to Section 3.2(B), the Revolving Credit Facility
may be utilized by borrowing, repaying and reborrowing the Loans thereunder.”

2.3 Amendment to Interest Rate and Prime Rate References.

(a) Amendment to Interest Rate. Section 2.4 of the Existing Loan Agreement is
hereby amended by deleting the Section in its entirety and substituting the
following therefor.

“2.4 Interest Rate. Unless otherwise provided in a writing evidencing such
Liabilities, Borrowers agree, jointly and severally, to pay Agent, for the
benefit of each Lender, interest on the outstanding principal balance of the
Loans from time to time at a rate equal to (i) with respect to Floating Rate
Loans, the BBA LIBOR Daily Floating Rate plus two and

 

5



--------------------------------------------------------------------------------

one-half percent (2.5%) and (ii) with respect to LIBOR Loans, the BBA LIBOR Rate
(Adjusted Periodically) plus two and one-half percent (2.5%). The records of
Agent as to the interest rate applicable to a particular advance shall be
binding and conclusive absent manifest error. Interest shall be payable from the
date of such advance of the Loan to the day of repayment of such advance.
Interest shall be computed on the basis of a year of 360 days and actual days
elapsed and shall be payable as provided in Section 3.2. Agent, for the ratable
benefit of each Lender, reserves the right to charge Borrowers’ operating
account(s) for accrued interest on the applicable Interest Payment Date. In no
contingency or event whatsoever shall the rate or amount of interest paid by
Borrowers under this Agreement or any of the Ancillary Agreements exceed the
maximum amount permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable. In the event that such a court
determines that Agent or any Lender has received interest under this Agreement
or under any Ancillary Agreement in excess of the maximum amount permitted by
such law, (i) Agent or such Lender shall apply such excess to any unpaid
principal owed by Borrowers to such Lender under the Revolving Credit Facility
or, if the amount of such excess exceeds the unpaid balance of such principal on
the Revolving Credit Facility, such Lender shall promptly refund such excess
interest to Borrowers and (ii) the provisions of this Agreement shall be deemed
amended to provide for such permissible rate. All sums paid, or agreed to be
paid, by Borrowers which are, or to be may be construed to be, compensation for
the use, forbearance or detention of money shall, to the extent permitted by
applicable law, be amortized, prorated, spread and allocated throughout the term
of all such indebtedness until the indebtedness is paid in full.”

(b) Amendment to Prime Rate References. All references to “Prime Rate” in the
Existing Loan Agreement are hereby amended by deleting such references and
substituting “BBA LIBOR Daily Floating Rate” therefor.

(c) Amendment to Prime Rate Loan References. All references to “Prime Rate
Loans” in the Existing Loan Agreement are hereby amended by deleting such
references and substituting “Floating Rate Loans” therefor.

2.4 Amendment to Borrowing Procedures. Section 2.5 of the Existing Loan
Agreement is hereby amended by deleting the Section in its entirety and
substituting the following therefor:

“2.5 Borrowing Procedures. In order to effect a Loan under the Revolving Credit
Facility, an authorized officer of each of the Borrowers shall give Agent
(A) irrevocable written notice (in form and substance acceptable to Agent) or
irrevocable telephone notice (immediately confirmed by such written notice by
facsimile) not later than 11:00 a.m., Chicago time, on (i) the proposed
borrowing date in the case of Floating

 

6



--------------------------------------------------------------------------------

Rate Loans and (ii) the second Business Day prior to the proposed borrowing date
in the case of LIBOR Loans (the “Notice of Borrowing”) and (B) if at the time of
such proposed borrowing date there are no Loans outstanding under the Revolving
Credit Facility, a Borrowing Base Certificate as at the last day of (y) if such
proposed borrowing date is prior to the 15th day of any month, the month that is
two months prior to such proposed borrowing date or (z) if such proposed
borrowing date is on or after the 15th day of any month, the month immediately
preceding such proposed borrowing date. Borrowers hereby authorize Agent and
each Lender to extend advances and make Loans to Borrowers based on written or
telephone notice from an authorized officer of Borrowers. Each Notice of
Borrowing shall specify the principal amount of the Loan to be made pursuant to
such borrowing and the date of such borrowing (which shall be a Business Day),
that the Loans are under the Revolving Credit Facility, whether the Loans being
made pursuant to such borrowing are to be maintained as Floating Rate Loans or
LIBOR Loans and, if LIBOR Loans, the initial Interest Period to be applicable
thereto. Promptly after receipt of such request, Agent shall advise each Lender
thereof. Not later than 2:30 p.m., Chicago time, on the date of a proposed
borrowing, each Lender shall provide Agent, at the principal office of Agent in
Chicago, with immediately available funds equal to such Lender’s pro rata share
of the borrowing, and subject to receipt by Agent of the documents required
under Section 2.11(B) with respect to such borrowing, if any are required, Agent
shall pay over such funds received by it to Borrowers on the requested borrowing
date.”

2.5 Amendment to Non-Use Fee. Section 2.12 of the Existing Loan Agreement is
hereby amended by deleting the Section in its entirety and substituting the
following therefor:

“2.12 Non-Use Fee. Borrowers agree, jointly and severally, to pay to Agent, for
the ratable benefit of Lenders, with respect to the Revolving Credit Facility,
for the period commencing on the date hereof and continuing through the
Revolving Credit Termination Date, an amount equal to the product of (i) the
average daily unused portion of the Aggregate Revolving Credit Commitment and
(ii) one half of one percent (.50%). Such non-use fee shall be payable by
Borrowers, jointly and severally, in arrears on the last Business Day of each
calendar quarter and on the Revolving Credit Termination Date. The non-use fee
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.”

2.6 Amendment to Letter of Credit Provisions.

(a) Amendment to Letter of Credit Sub-Limit. Subsection (d) of Section 2.13(A)
of the Existing Loan Agreement is hereby amended by deleting the reference to
the amount $20,000,000 contained therein and substituting the amount $15,000,000
therefor.

 

7



--------------------------------------------------------------------------------

(b) Amendment to Letter of Credit Reimbursement Obligations. Subsection (i) of
Section 2.13(D) of the Existing Loan Agreement is hereby amended by deleting the
Subsection in its entirety and substituting the following therefor:

“(i) (a) Borrowers, jointly and severally, agree to pay to the Issuing Lender
(1) on each date that any amount is drawn under each Letter of Credit a sum (and
interest on such sum as provided in clause (2) below) equal to the amount so
drawn plus all other charges and expenses with respect thereto or in the
applicable Master Letter of Credit Agreement and (2) interest on any and all
amounts remaining unpaid under this Section 2.13 until payment in full equal to
the rate of interest required in respect of Floating Rate Loans pursuant to
Section 2.4 of this Agreement plus 2.00% per annum. Borrowers agree to pay to
the Issuing Lender the amount of all Reimbursement Obligations owing in respect
of any Letter of Credit immediately when due, under all circumstances,
including, without limitation, any of the following circumstances: (w) any lack
of validity or enforceability of this Agreement or any Ancillary Agreements
executed pursuant hereto; (x) the existence of any claim, set-off, defense or
other right which Borrowers may have at any time against a beneficiary named in
a Letter of Credit, any transferee of any Letter of Credit (or any Person for
whom any such transferee may be acting), any Lender or any other Person, whether
in connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrowers and the beneficiary named in any Letter of
Credit); (y) the validity, sufficiency or genuineness of any document which the
Issuing Lender has determined in good faith complies on its face with the terms
of the applicable Letter of Credit, even if such document should later prove to
have been forged, fraudulent, invalid or insufficient in any respect or any
statement therein shall have been untrue or inaccurate in any respect; or
(z) the surrender or material impairment of any security for the performance or
observance of any of the terms hereof.”

(c) Amendment to Letter of Credit Fee. Section 2.13(G) of the Existing Loan
Agreement is hereby amended by deleting the Section in its entirety and
substituting the following therefor:

“(G) Compensation for Letters of Credit. Borrowers shall pay to Agent (for the
benefit of the Issuing Lender and the other Lenders) on the first Business Day
of each calendar quarter, in arrears, any processing, issuance, amendment or
other similar fees customarily charged in connection with Letters of Credit,
together with the Issuing Lender’s out- of-pocket costs of issuing and servicing
letters of credit plus an amount equal to the product of (i) the face amount of
each Letter of Credit issued and (ii) two and one half percent (2.5%) (the
“Letter of Credit Fees”). All Letter of Credit Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.”

 

8



--------------------------------------------------------------------------------

2.7 Amendment to Financial Covenants. Section 7.1 of the Existing Loan Agreement
is hereby amended by deleting the Section in its entirety and substituting the
following therefor:

“7.1 Financial Covenants.

(i) Balance Sheet Leverage Ratio. Borrowers shall maintain, as of the last day
of each fiscal quarter thereafter through and including the date of termination
of this Agreement, a Balance Sheet Leverage Ratio of not more than 2.75:1.0.

(ii) Minimum Capital Funds. Borrowers shall maintain Capital Funds of not less
than $163,000,000 as of the last day of each fiscal quarter.

(iii) Minimum Global Cash. At all times during the term of this Agreement, the
Borrowers and their Subsidiaries shall maintain a balance of cash and cash
equivalents (as defined in accordance with generally accepted accounting
principles) of not less than $60,000,000 (on a consolidated basis).”

2.8 Amendment to Reporting Requirements.

(a) Amendment to Monthly Financial Reports. Subsection (iii) of Section 7.2(C)
of the Existing Loan Agreement is hereby amended by deleting the Subsection in
its entirety and substituting the following therefor:

“(iii) as soon as available, but no later than (y) forty-five (45) days after
the end of each month of each fiscal year of Borrowers, internally prepared
consolidated financial statements of Borrowers and Subsidiaries (including a
balance sheet, statement of income and retained earnings and cash flow) as at
the end of and for the portion of Borrowers’ fiscal year then elapsed, all in
reasonable detail as requested by Agent and certified by Borrowers’ principal
financial officer as prepared in accordance with Modified GAAP and fairly
presenting in all material respects the financial position and results of
operations of Borrowers and Subsidiaries for such period (subject to normal
year-end audit adjustments and omission of footnotes) and (z) forty-five
(45) days after the end of each fiscal quarter of each fiscal year of Borrowers,
internally prepared documentation sufficient to establish that all deviations
from generally accepted accounting principles identified on the financial
statements delivered pursuant to subsection (y) above in accordance with
Modified GAAP have been conformed and/or modified to be in accordance with
generally accepted accounting principles as of such quarter;”

 

9



--------------------------------------------------------------------------------

(b) Amendment to Account and Inventory Reporting. Subsection (iv) of
Section 7.2(C) of the Existing Loan Agreement is hereby amended by deleting the
Subsection in its entirety and substituting the following therefor:

“(iv) with each of the Borrowing Base Certificates delivered pursuant to
subsection (v) below, an Accounts and Inventory Report; provided that in the
event loans outstanding under the Revolving Credit Facility are less than
$5,000,000, Borrowers shall not be required to provide the information set forth
in (iv) of the definition of Accounts and Inventory Report;”

(c) Amendment to Borrowing Base Reporting. Subsection (v) of Section 7.2(C) of
the Existing Loan Agreement is hereby amended by deleting the Subsection in its
entirety and substituting the following therefor:

“(v) a properly completed and executed certificate setting forth a calculation
of the Borrowing Base as at the last day of the applicable month or quarter,
which certificate shall be acceptable to Agent in all respects (“Borrowing Base
Certificate”), in the form of Exhibit H attached hereto or in such other form as
Agent deems acceptable, within, (a) during all time in which there are no Loans
outstanding under the Revolving Credit Facility, forty-five (45) days after the
last day of each quarter of each fiscal year of Borrowers, or (b) during all
times in which there are Loans outstanding under the Revolving Credit Facility,
thirty (30) days after the last day of each month of each fiscal year of
Borrowers;”

2.9 Amendments to Negative Covenants.

(a) Amendment to Capital Expenditure Covenant. Section 7.3(A) of the Existing
Loan Agreement is hereby amended by deleting such the subsection and
substituting the following therefor:

“(A) Capital Expenditures. Collectively with the other Borrowers, make Capital
Expenditures in an aggregate amount greater than $12,000,000 during the two
fiscal quarters ending July 31, 2009.”

(b) Amendment to Merger/Consolidation Restriction. Section 7.3(B) of the
Existing Loan Agreement is hereby amended by deleting the subsection in its
entirety and substituting the following therefor:

“(B) Mergers and Acquisitions. (i) Liquidate, dissolve or merge or consolidate
with or acquire any Person, (ii) permit any

 

10



--------------------------------------------------------------------------------

Subsidiary to liquidate, dissolve or merge or consolidate with or acquire any
Person or (iii) lose control (as such term is defined in the definition of
“Affiliate”) of any Subsidiary, except that any Borrower may merge or
consolidate with any other Borrower;”

(c) Amendment to Investment Restriction. 7.3(C) of the Existing Loan Agreement
is hereby amended by deleting the subsection in its entirety and substituting
the following therefor:

“(C) Investments. (i) Except in respect of other Borrowers, make any investment
in the securities of any Person other than (y) to a Subsidiary as permitted
under Section 7.2(H), or (z) in the ordinary course of its business or (ii) use
or permit any proceeds of the Loans to be used, either directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying” any margin stock (such Borrower will furnish to Agent upon request, a
statement in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U of the Federal Reserve Board);”

(d) Amendment to Loan Restriction. Section 7.3(D) of the Existing Loan Agreement
is hereby amended by deleting the subsection in its entirety and substituting
the following therefor:

“(D) Loans. Make any loans or other advances of money (other than salary) to any
other Borrower, or any Affiliate, officers, directors, employees or agents of
Affiliates or such Borrower or to any other Person, except for (i) such loans or
advances to employees in the ordinary course of business consistent with past
practice; (ii) loans or advances to any other Borrower that are subordinated to
the Liabilities on terms satisfactory to Agent; or (iii) to a Subsidiary as
permitted under Section 7.2(H);”

(e) Amendment to Guarantees Restriction. Section 7.3(H) of the Existing Loan
Agreement is hereby amended by deleting the subsection in its entirety and
substituting the following therefor:

“(H) Guarantees. Except with respect to (y) guarantees issued by ModusLink in
connection with vendor contracts entered into by any Subsidiary in the ordinary
course of business which could not reasonably be expected to have a Material
Adverse Effect and (z) Treasury Management Guarantees, guarantee or otherwise,
in any way, become liable with respect to the obligations or liabilities of any
other Person, except by endorsement of instruments or items of payment for
deposit to the general account of such Borrower or for delivery to Agent on
account of the Liabilities;”

 

11



--------------------------------------------------------------------------------

(f) Amendment to Restriction on Asset Purchase. Section 7.3(K) is hereby amended
by deleting the subsection in its entirety and substituting the following
therefor:

“(K) Asset Purchase. Collectively with the other Borrowers, make any purchase or
otherwise acquire or permit any domestic Subsidiary to acquire all or
substantially all or a substantial portion of the assets of any Person (or any
division or line of business of any Person);”

(g) Amendment to Dividend Distribution Restrictions. Section 7.3(M) is hereby
amended by deleting the subsection in its entirety and substituting the
following therefor:

“(M) Restriction on Redemptions and Dividend Distributions. (i) Directly or
indirectly purchase, redeem or otherwise acquire or retire any interest of any
shareholder of such Borrower, (ii) make or declare any partial or full
liquidating distributions to any shareholder of such Borrower with respect to
such shareholder’s interest in such Borrower or (iii) make or declare any
dividends or distributions to such Borrower’s equity holders; provided, however,
that Moduslink shall be permitted to make a one-time dividend to Parent in an
amount equal to thirty seven and one half percent (37.5%) of all amounts
repatriated to Moduslink from the operations of ModusLink Pte. Ltd., and its
subsidiaries organized under the laws of China provided, further, that (w) such
dividend does not exceed $15,000,000 in the aggregate, (x) at the time of such
dividend, there shall be no Loans outstanding, (y) the Lenders shall have no
obligation to make Loans for a period of thirty (30) days following any such
dividend and the Borrowers hereby agree not to make any requests for Loans
during such time and (z) both immediately before and after giving effect to such
dividend distribution, no Default or Event of Default shall exist;”

(h) Amendment to Parent Payment Restrictions. Section 7.3(0) is hereby amended
by deleting the subsection in its entirety and substituting the following
therefor:

“(O) Payments to Parent. Make any payment to Parent for the account of any
accrued intercompany payables or pursuant to the Parent Notes;”

 

12



--------------------------------------------------------------------------------

2.10 Amendment to Financial Covenants. Section 7.1 of the Existing Loan
Agreement is hereby amended by deleting the Section in its entirety and
substituting the following therefor:

“10.2 Modification of Agreement; Sale of Notes; Participations. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement or the Notes shall in any event be effective unless the same shall be
in writing and signed and delivered by Lenders having an aggregate Percentage of
not less than the aggregate Percentage expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement or the Notes, by the Required Lenders, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No amendment, modification, waiver
or consent shall (a) extend or increase the Commitment of any Lender without the
written consent of such Lender, (b) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or any
fees payable hereunder without the written consent of each Lender directly
affected thereby, (c) reduce the principal amount of any Loan, the rate of
interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby (except for periodic adjustments of interest
rates and fees resulting as provided for in this Agreement); (d) modify the
definition of Borrowing Base, (e) permit any assignment by Borrowers of their
obligations or rights hereunder or (f) release all or any substantial part of
the Collateral granted under the Security Documents, change the definition of
Required Lenders, any provision of this Section 10.2 or reduce the aggregate
Percentage required to effect an amendment, modification, waiver or consent,
without, in each case, the written consent of all Lenders. No provision of this
Agreement relating to Agent shall be amended, modified or waived without the
consent of Agent. No provision of Section 2.13 shall be amended, modified or
waived without the consent of the Issuing Lender. No Borrower may sell, assign,
transfer or otherwise dispose of all or any portion of this Agreement or the
Ancillary Agreements, including, without limitation, such Borrower’s right,
title, interest, remedies, powers, or duties. Each Borrower consents to any
Lender’s participation, sale, assignment, transfer or other disposition, at any
time or times, of this Agreement or the Ancillary Agreements, including, without
limitation, such Lender’s right, title, interest, remedies, powers, or duties.
Each Borrower consents to any Lender’s pledge of its rights under this
Agreement, any Note issued hereunder or any Ancillary Agreement to the Federal
Reserve Bank. Any Lender shall have the right to sell, assign or transfer all or
part of any Note to one or more banks or other financial institutions, or to
grant participations to one or more banks or other financial institutions, in or
to any Loan hereunder and any Note held by such Lender upon three (3) days prior
written notice to Borrowers (and if no Default or Event of Default has occurred
and is continuing with the prior written consent of Borrowers) and Agent
together with, in the case of assignments only, execution and delivery to Agent
and the Borrowers of an Assignment Agreement in the form acceptable to Agent in
its reasonable discretion (“Assignment Agreement”) and payment of a $5,000 fee
to Agent for processing such assignment. Borrowers hereby consent to the
disclosure of any information obtained by Agent or any Lender in connection
herewith to any bank or other financial institution to

 

13



--------------------------------------------------------------------------------

which any Lender now or hereafter has sold, assigned or transferred, or sold or
proposed to sell, assign or transfer, all or any part of any Note or any
participation interest in any Loan or Note, provided that an appropriate
confidentiality agreement is first executed, which agreement shall be reasonably
acceptable to the Borrowers. Upon the sale, transfer or assignment of all or a
portion of any Note pursuant to one or more Assignment Agreements, Borrowers
shall, upon the request of the assigning Lender, execute a new note or notes in
a form substantially similar to the Note or Notes so replaced. Each such
transferee shall be deemed to be a Lender under this Agreement. Each transferee
of any Note shall take such Note subject to the provisions of this Agreement and
to any request made, waiver or consent given or other action taken hereunder
prior to the receipt by Agent and Borrowers of written notice of such transfer.
Each Lender represents that it is the present intention of such Lender to
acquire each Note drawn to its order for its own account and not with a view to
the distribution or sale thereof, subject, nevertheless, to the necessity that
such Lender remain in control at all times of the disposition of property held
by it for its own account; it being understood that the foregoing representation
shall not affect the character of the Loans as commercial lending transactions.”

2.11 Replacement of Schedule 2.1. Schedule 2.1 to the Existing Loan Agreement is
hereby amended by replacing Schedule 2.1 to the Existing Loan Agreement with the
replacement Schedule 2.1 attached to this Amendment as Attachment I.

SECTION 3

AGREEMENT REGARDING COMPLIANCE CERTIFICATE

Each Borrower hereby agrees and acknowledges that the Compliance Certificate
required to be delivered for the fiscal quarter ended January 31, 2009 pursuant
to Section 7.2(C)(ii) of the Existing Loan Agreement shall evidence the
Borrower’s compliance of the financial covenants set forth in the Amended Loan
Agreement.

SECTION 4

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby jointly and severally represents and warrants to Lenders
that:

4.1 Due Authorization, etc. The execution and delivery of this Amendment and the
performance of such Borrower’s obligations under the Amended Loan Agreement are
duly authorized by all necessary corporate or company action, do not require any
filing or registration with or approval or consent of any governmental agency or
authority, do not and will not conflict with, result in any violation of or
constitute any default under any provision of its certificate of incorporation
or organization, as applicable, or by-laws or limited liability company
agreement, as applicable, or that of any of its Subsidiaries or any material
agreement or other document binding upon or applicable to it or any of its
Subsidiaries (or any of their respective properties) or any material law or
governmental regulation or court decree or order applicable to it or any of its
Subsidiaries, and will not result in or require the creation or imposition of
any Lien in any of its properties or the properties of any of its Subsidiaries
pursuant to the provisions of any agreement binding upon or applicable to it or
any of its Subsidiaries.

 

14



--------------------------------------------------------------------------------

4.2 Validity. This Amendment has been duly executed and delivered by such
Borrower and, together with the Amended Loan Agreement, are the legal, valid and
binding obligations of such Borrower to the extent such Borrower is a party
thereto, enforceable against such Borrower in accordance with their respective
terms subject, as to enforcement only, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of the
rights of creditors generally.

4.3 Representations and Warranties. The representations and warranties contained
in Section 6 of the Existing Loan Agreement are true and correct on the date of
this Amendment, except to the extent that such representations and warranties
(a) solely relate to an earlier date or (b) have been changed by circumstances
permitted by the Amended Loan Agreement.

SECTION 5

CONDITIONS PRECEDENT

The amendments set forth in Section 2 of this Amendment shall become effective
upon satisfaction of all of the following conditions precedent:

5.1 Receipt of Documents. Agent shall have received all of the following, each
in form and substance satisfactory to Agent:

(a) Amendments. A counterpart original of the Fifth Amendment and this Amendment
duly executed by Borrowers and, with respect to the Fifth Amendment, RBS and,
with respect to this Amendment, PrivateBank.

(b) Secretary’s Certificate. A certificate of the secretary of each Borrower
dated the date of the execution of this Amendment substantially in the form of
Exhibit A to this Amendment.

(c) Officer’s Certificate. A certificate of the chief financial officer of each
Borrower dated the date of the execution of this Amendment, substantially in the
form of Exhibit B to this Amendment.

(d) Replacement Revolving Notes. A Second Replacement Second Amended and
Restated Revolving Note dated as of the date hereof executed by Borrower in
favor of each of (i) Bank of America, N.A., in the form of Exhibit C-1 to this
Amendment and (ii) The PrivateBank and Trust Company, in the form of Exhibit C-2
to this Amendment.

(e) Evidence of Assignment and Replacement Notes. The Agent shall have received
a duly executed copy of the Assignment Agreement.

 

15



--------------------------------------------------------------------------------

(f) Amendment to Intercreditor Agreement. The Agent shall have received a duly
executed copy of the Amendment to Subordination (Intercreditor) Agreement dated
the date of execution of this Amendment in the form of Exhibit D to this
Amendment.

(g) Other. Such other documents as Agent may reasonably request.

5.2 Payment of Modification Fee. Agent shall have received a modification fee
for the ratable benefit of the Lenders from Borrowers in the amount of
$52,500.00.

5.3 Other Conditions. No Event of Default or Default shall have occurred and be
continuing.

SECTION 6

MISCELLANEOUS

6.1 Warranties and Absence of Defaults. In order to induce Lenders to enter into
this Amendment, each Borrower jointly and severally hereby warrants to Lenders,
as of the date of the actual execution of this Amendment, that (a) no Event of
Default or Default has occurred which is continuing as of such date and (b) the
representations and warranties in Section 3 of this Amendment are true and
correct.

6.2 Documents Remain in Effect. Except as amended and modified by this
Amendment, the Existing Loan Agreement and the other documents executed pursuant
to the Existing Loan Agreement remain in full force and effect and each Borrower
hereby ratifies, adopts and confirms its representations, warranties, agreements
and covenants contained in, and obligations and liabilities under, the Existing
Loan Agreement and the other documents executed pursuant to the Existing Loan
Agreement.

6.3 Reference to Loan Agreement. On and after the effective date of this
Amendment, each reference in the Amended Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference to
the “Loan Agreement” in any Note and in any Ancillary Agreement, or other
agreements, documents or other instruments executed and delivered pursuant to
the Amended Loan Agreement, shall mean and be a reference to the Amended Loan
Agreement.

6.4 Headings. Headings used in this Amendment are for convenience of reference
only, and shall not affect the construction of this Amendment.

6.5 Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

6.6 Expenses. Borrowers agree to pay on demand all costs and expenses of Lenders
(including reasonable fees, charges and disbursements of Lenders’ attorneys) in
connection with

 

16



--------------------------------------------------------------------------------

the preparation, negotiation, execution, delivery and administration of this
Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith. In addition,
Borrowers agree to pay, and save Lenders harmless from all liability for, any
stamp or other taxes which may be payable in connection with the execution or
delivery of this Amendment, the borrowings under the Amended Loan Agreement, and
the execution and delivery of any instruments or documents provided for herein
or delivered or to be delivered hereunder or in connection herewith. All
obligations provided in this Section 5.6 shall survive any termination of this
Amendment or the Amended Loan Agreement.

6.7 Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois. Wherever possible, each provision of
this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable laws, but if any provision of this Amendment shall be
prohibited by or invalid under such laws, such provisions shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Amendment.

6.8 Successors. This Amendment shall be binding upon Borrowers, Lenders and
their respective successors and assigns, and shall inure to the benefit of
Borrowers, Lenders and the successors and assigns of Lenders.

[signature page attached]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

BORROWERS:      

MODUSLINK CORPORATION

a Delaware corporation

   

SALESLINK LLC

a Delaware limited liability company

By:  

/s/ Steven G. Crane

    By:  

/s/ Steven G. Crane

Name:   Steven G. Crane     Name:   Steven G. Crane Title:   Chief Financial
Officer     Title:   Chief Financial Officer

SALESLINK MEXICO HOLDING CORP.

a Delaware corporation

      By:  

/s/ Steven G. Crane

      Name:   Steven G. Crane       Title:   Chief Financial Officer      

Sixth Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

AGENT: BANK OF AMERICA, as Agent By:  

/s/ Michael Brashler

Name:   Michael Brashler Title:   Vice President Address Bank of America, N.A.
231 South LaSalle Chicago, Illinois 60603 Attn: Michael Brashler Fax:
877-207-0732 LENDERS: BANK OF AMERICA, as a Lender By:  

/s/ David Bacon

Name:   David Bacon Title:   First Vice President Address Bank of America, N.A.
135 South LaSalle Chicago, Illinois 60603 Attn: David Bacon Fax: (312) 904-0409

THE PRIVATEBANK AND TRUST COMPANY,

as a Lender

By:  

/s/ Michael F. Perry

Name:   Michael F. Perry Title:   Associate Managing Director Address The
PrivateBank and Trust Company 120 S. LaSalle Street Chicago, IL 60603 Attention:
Mike Perry Fax: (312) 564-6888

Sixth Amendment to Second Amended and Restated Loan and Security Agreement